ACCEPTED
                                                                                           03-15-00222-CR
                                                                                                   5966134
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                       7/7/2015 3:33:41 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                  No. 03-15-000222-CR

                                       In the                    FILED IN
                                                          3rd COURT OF APPEALS
                               COURT OF APPEALS               AUSTIN, TEXAS
                                      For the             7/7/2015 3:33:41 PM
                      THIRD SUPREME JUDICIAL DISTRICT JEFFREY D. KYLE
                                     at Austin                    Clerk
                      ______________________________________

                    On Appeal from the 277th Judicial District Court of
                               Williamson County, Texas
                             Cause Number 13-1923-K277
                     ______________________________________

                            MONTE KEN ROSS, Appellant
                                         v.
                          THE STATE OF TEXAS, Appellee
                       _____________________________________

               APPELLANT’S MOTION FOR EXTENSION OF TIME
                      ______________________________

        TO THE HONORABLE JUSTICES OF THE THIRD COURT OF

APPEALS:

        COMES NOW, Monte Ken Ross, Appellant herein, by and through his

attorney of record, Kristen Jernigan, and files this, his Motion for Extension of

Time.        In support of said motion, Appellant would show the Court the following:

        1.       Appellant’s brief was due in this case on June 26, 2015.

     2.     Appellant seeks an extension of sixty days in which to file his brief,
making his brief due on or before August 25, 2015.

      3.    In the past thirty days, the undersigned has filed a brief in the
Fourteenth Court of Appeals in Cause Number 14-15-00030-CR, Miguel Macias v.
The State of Texas. The undersigned also filed a brief in the Fourth Court of
Appeals in Cause Number 04-14-00787-CR, Matthew Aranda v. The State of
Texas. In addition, the undersigned filed briefs in the Thirteenth Court of
Appeals in Cause Numbers 13-14-00547-CR; 13-14-00548-CR; and
13-14-00549-CR; John Steen v. The State of Texas. Further, the undersigned
drafted proposed Findings of Fact and Conclusions of Law based on a hearing on
an Application for Writ of Habeas Corpus in Cause Number 13-0826-K277, The
State of Texas v. Crispin Harmel, in which multiple witnesses were called and
evidence was submitted. Finally, the undersigned has made numerous court
appearances and has undertaken the tasks associated with the management of a
solo attorney practice.

       4.     The undersigned has not filed any previous motions for extension of
time in this case.

      5.    For the reasons set forth above, Appellant respectfully requests that he
be granted an extension of sixty days so that his brief in this case will now be due
on August 25, 2015.

                                    PRAYER

           WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

requests that this Court grant his Motion for Extension of Time.

                                             Respectfully submitted,



                                             _______/s/__Kristen Jernigan______
                                             KRISTEN JERNIGAN
                                             State Bar Number 90001898
                                             207 S. Austin Ave.
                                             Georgetown, Texas 78626
                                             (512) 904-0123
                                             (512) 452-1382 (fax)
                                             Kristen@txcrimapp.com
                        CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the

foregoing Appellant’s Motion for Extension of Time has been emailed to John C.

Prezas, Appellate Attorney for the Williamson County District Attorney’s Office,

at jprezas@wilco.org on July 7, 2015.



                                        __/s/ Kristen Jernigan__________________
                                        Kristen Jernigan




                                          2